Citation Nr: 0122322	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  99-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for cardiovascular 
disease to include hypertension, secondary to Agent Orange 
exposure.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock Arkansas which denied service connection 
for all the issues on appeal.

The appellant and his brother testified in a video conference 
at the RO before the undersigned sitting in Washington D. C. 
in March 2001.  A copy of the hearing transcript is in the 
claims folder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

During his hearing the appellant indicated that he was 
receiving counseling for his psychiatric problems and had 
been referred by the VA.  He further stated that Dr. John P. 
H. had treated him apparently for hypertension.  He indicated 
that this doctor was "gone".  The Board believes an attempt 
should be made to obtain these records.  In response to 
information provided by the appellant the RO made requests to 
several doctors for medical records.  It is unclear the 
appellant was informed of the outcome of these requests with 
the exception of Dr. S.

The veteran has indicated that he served in Vietnam from 
October 1966 to October 1967.  He was assigned to Co. D. 1st 
Engr. Bn., 1st Infantry Division.  In May 1999 he indicated 
that he was attached on TDY to the 701st Mt. Bn. and the 4th 
Air Cavalry.  He indicated that his duties included servicing 
armored personnel carriers who had run over a mine.  In that 
capacity he had to remove dead bodies.  During his hearing he 
reiterated this stressor and indicated that worked on Route 
13.  He also indicated that the battalion commander whom he 
was with daily was killed in action.  He stated that he came 
under sniper and motor attacks on Route 13.  He indicated 
that he came under a motor attack around January 1967.  He 
believed he was with the 1st Air Cav.  The Board believes an 
attempt should be made to verify these stressors. 

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Also during the hearing he indicated he was treated at the VA 
facilities in Little Rock and Poplar Bluff in the early 1980s

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
covering the period following his 
separation from service to the present 
which are not on file.  These records 
should include Dr. John P. H. (see hearing 
transcript p. 12) and Dennis A. L who is a 
licensed counselor per his December 2000 
report.

3.  The RO should provide the veteran with 
another opportunity to submit specific and 
detailed information regarding his 
reported stressor events.  Any such 
information should include his unit 
assignment(s), dates, places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events.  He should identify the units to 
which he was assigned on TDY to the 
company level if appropriate and the 
pertinent dates.

4.  The RO should request the VA 
facilities in Little Rock and Poplar Bluff 
to furnish copies of any treatment records 
covering the period from 1979 to 1983.

5.  The RO should request the National 
Personal Records Center (NPRC) to furnish 
a copy of the veteran personnel records 
and any documents pertaining to the 
veteran's TDY assignments.

6. The RO should forward the veteran's 
reported service stressors (along with 
copies of any relevant evidence) to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), and request their 
assistance in verifying one or more of the 
stressors.

7.  The RO should then review the file and 
make a determination as to what stressors, 
if any, have been verified and whether the 
veteran was engaged in combat per 
38 U.S.C.A. § 1154 (West 1991).

8.  The appellant should be afforded VA 
examinations by a psychiatric and 
psychologist to determine the nature, 
severity, and etiology of any psychiatric 
illness, to include PTSD.  The RO should 
provide the examiners with a summary of 
the stressors verified by the RO, if any, 
and the examiners should be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to an in service stressor has 
resulted in the appellant's current 
psychiatric symptoms.

If PTSD is diagnosed, the psychiatrist 
should specify which stressor(s) was(were) 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record. 

If a psychiatric disorder other than PTSD 
is diagnosed, the psychiatrist is 
requested to render an opinion as to 
whether it is as likely as not the any 
acquired psychiatric disorder diagnosed is 
related to service.  A complete rationale 
should be provided for any opinion 
expressed.

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate this claim.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





